Name: Commission Regulation (EC) No 1258/94 of 31 May 1994 amending Regulation (EC) No 3190/93 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota 1994
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  economic analysis
 Date Published: nan

 1 . 6 . 94 Official Journal of the European Communities No L 137/53 COMMISSION REGULATION (EC) No 1258/94 of 31 May 1994 amending Regulation (EC) No 3190/93 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota 1994 can benefit from these measures for the third quarter of 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EC) No 3190/93 (3), pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 (4), as last amended by Regulation (EC) No 740/94 (*) and with a view to observing the amount of the tariff quota opened for 1994, fixes for each of the catego ­ ries of operators the uniform reduction coefficient to be applied to the reference quantity for each operator so as to determine the quantity to be allocated to each operator for 1994 ; whereas a detailed check of the calculations which resulted in these reduction coefficients has unco ­ vered a material error in the determination of the coeffi ­ cient for category A ; whereas the coefficient in question should accordingly be rectified ; Whereas it is advisable to allow for the immediate appli ­ cation of the measures in this Regulation so that operators HAS ADOPTED THIS REGULATION : Article 1 The coefficient 0,506617 in the first indent of Article 1 of Regulation (EC) No 3190/93 is hereby replaced by the coefficient 0,508753 . Article 2 The Member States shall notify as soon as possible each operator registered with their competent authorities of this reference quantity as corrected by applying the coeffi ­ cient fixed in Article 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 320, 22. 12 . 1993, p. 15. 0 OJ No L 285, 20 . 11 . 1993, p. 28 . (4) OJ No L 142, 12. 6. 1993, p. 6 . h OJ No L 87, 31 . 3 . 1994, p. 65.